 1   Gabriel A. Godinez, Esq. SBN 241111
     GODINEZ LAW
 2   1307 N Street
 3   Bakersfield, California 93301
     Telephone: (661) 302-4949
 4   Facsimile: (661) 302-4944
 5   Attorney for Defendants
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   JOSE TRUJILLO,                                   No. 1:18-CV-01215-DAD-SKO
11                  Plaintiff,                        STIPULATION FOR FURTHER
12                                                    EXTENSION OF TIME FOR
            vs.
                                                      DEFENDANTS TO RESPOND TO
13   LAURO LARA dba SABROSO                           COMPLAINT; ORDER
14   RESTAURANTE; JUANITA CRUZ, Trustee
     under THE VICTOR JESUS CRUZ AND
15   JUANITA CRUZ FAMILY TRUST, est.                  (Doc. 7)
     August 29, 1996,
16
17                  Defendants.

18
19          WHEREAS, Plaintiff Jose Trujillo (“Plaintiff”), and Defendants Lauro Lara dba Sabroso

20   Restaurante and Juanita Cruz, Trustee under the Victor Jesus Cruz and Juanita Cruz Family Trust,

21   est. August 29, 1996 (“Defendants,” and together with Plaintiff, “the Parties”), by and through

22   their respective counsel of record, previously entered into a stipulation granting Defendants to

23   and including November 16, 2018 to file a responsive pleading in this matter (Dkt. 6);

24          WHEREAS, Plaintiff and Defendants are engaged in settlement negotiations and are

25   hopeful that a settlement can be reached informally, and desire to conserve attorney’s fees which

26   would be incurred in filing the responsive pleading while they exhaust settlement efforts;

27          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties that

28   Defendants may have to and including December 4, 2018 to file a responsive pleading in this




                                                   Page 1
 1   matter. This extension of time does not alter the date of any event or any deadline already fixed
 2   by Court order.
 3
 4
 5
      DATED: November __16__, 2018                      GODINEZ LAW
 6
 7
                                                        By _______________________________
 8                                                      GABRIEL A. GODINEZ, ESQ.
 9                                                      Attorneys for Defendants

10
      DATED: November _16___, 2018                      MISSION LAW FIRM, APC
11
12
                                                        By /s/ Zachary M. Best_________________________
13                                                      ZACHARY M. BEST, ESQ.
                                                        Attorneys for Plaintiff
14
15
16                                               ORDER
17            The Court, having considered the parties’ above, “Stipulation for Further Extension of
18   Time for Defendant to Respond to Complaint” (the “Stipulation”) (Doc. 7), and good cause
19   appearing, HEREBY GRANTS the parties’ Stipulation. Defendants shall file their responsive
20   pleading on or before December 4, 2018.
21
22   IT IS SO ORDERED.
23
     Dated:     November 19, 2018                                 /s/   Sheila K. Oberto               .
24                                                      UNITED STATES MAGISTRATE JUDGE
25
26
27
28




                                                   Page 2
